Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8-12, 16-22, 26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (WO2014051524) in view of Scanlon et al. (USPGPub 2007/0207186).
Regarding claim 1, 9-10 and 29 Lim teaches forming ear tubes (abstract) by providing a solution containing an antibiotic (see Examples) and a copolymer and forming an ear tube therefrom having lengths and diameters meeting the limitations of the current claims (see pg. 10-11) wherein the implant may further be resorbable.  Lim fails to teach wherein one of the polymers is used a silk fibroin composition. However, Scanlon teaches where outer coverings of ear tubes [0061] are known to be formed using both of the polymeric units of Lim (caprolactone and poly L-lactide) as well as other copolymers as well as silk fibroin [0180]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the silk fibroin of Scanlon in the ear tube formation method of Lim as a simple substitution of one known ear tube formation material for another to obtain predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 2, based on the scale of the injection molding of Lim as cited above, the molding of Lim (pg. 9) would reasonably be considered micromolding.
Regarding claim 8, the teachings of Lim in view of Scanlon are as shown above. Lim in view of Scanlon fails to teach wherein the ear tube formed comprises multiple layers.  However, the formation of the ear tube in two steps instead of one to create layers of identical material would be considered a mere separation of a single step into two wherein in general, the transposition of process steps or the splitting of one step into two, wherein the processes are substantially identical or equivalent in terms of function, manner and result is held to not patentably distinguish the processes. See Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Regarding claim 11, the teachings of Lim in view of Scanlon are as shown above. Lim in view of Scanlon is silent regarding the percentage of polymer/co-polymer used in the solution.  However, replacing the copolymer of Lim with the silk fibroin of Scanlon would result in some percentage of silk fibroin being used wherein those of ordinary skill in the art would readily recognize that the amount of solvent relative to solute in the coating composition would directly affect the ability to solubilize the coating material in question as well as the ability and time to dry the coating thereafter as required by Lim.  Therefore in the absence of criticality of the broad range of silk fibroin content of the current claim, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of silk fibroin used in the invention of Lim in view of Scanlon within a range in order to control the coating a drying qualities described above.
Regarding claim 12, the tubes of Lim are shown to degrade at the rate claimed (see pg. 9).
Regarding claim 16, 18-20 and 30, Lim teaches forming drug eluting (see Technical Field) ear tubes (abstract) by providing a solution containing an antibiotic (see Examples) and a copolymer and forming an ear tube therefrom having lengths and diameters meeting the limitations of the current claims (see pg. 10-11) wherein the implant may further be resorbable and further placing the ear tubes in the ear canal (see Background).  Lim fails to teach wherein one of the polymers is used a silk fibroin composition. However, Scanlon teaches where outer coverings of ear tubes [0061] are known to be formed using both of the polymeric units of Lim (caprolactone and poly L-lactide) as well as other copolymers as well as silk fibroin [0180]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the silk fibroin of Scanlon in the ear tube formation method of Lim as a simple substitution of one known ear tube formation material for another to obtain predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claims 17, Lim teaches providing anesthesia to a patient before implantation of the ear tube (see Example 3).
Regarding claim 21, the inflammation to be treated in the invention of Kim is OME (see Background).
Regarding claim 22, the tubes of Lim are shown to degrade at the rate claimed (see pg. 9).
Regarding claim 26, the teachings of Lim in view of Scanlon are as shown above. Lim in view of Scanlon fails to teach wherein the ear tube formed comprises multiple layers.  However, the formation of the ear tube in two steps instead of one to create layers of identical material would be considered a mere separation of a single step into two wherein in general, the transposition of process steps or the splitting of one step into two, wherein the processes are substantially identical or equivalent in terms of function, manner and result is held to not patentably distinguish the processes. See Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (WO2014051524) in view of Scanlon et al. (USPGPub 2007/0207186) as applied to claims 1-2, 8-12, 16-22, 26, and 29-30 above and further in view of Reisdorf et al. (USPGPub 2002/0147441).
Regarding claim 5, the teachings of Lim in view of Scanlon are as shown above.  Lim in view of Scanlon fails to teach wherein the ear tube is porous.  However, Reisdorf shows that ear tubes are known to be provided with porosity for the purposes of using the porosity to carry active agents (claim 1).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ear tube of Lim in view of Scanlon with the porosity of Reisdorf in order to allow the implant of Lim in view of Scanlon to carry active agents as is done by the ear tubes of Reisdorf.

Claims 14 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (WO2014051524) in view of Scanlon et al. (USPGPub 2007/0207186) as applied to claims 1-2, 8-12, 16-22, 26, and 29-30 above and further in view of Kaplan et al. (US10034945)
Regarding claim 14, the teachings of Lim in view of Scanlon are as shown above.  Lim in view of Scanlon fails to teach wherein the ear tubes formed contain beta sheet content.  However, Kaplan teaches that when forming silk fibroin coatings and substrates it is known to treat them with methanol (col. 39, line 64 through col. 40 line 16) in order to increase the crystallinity of the silk fibroin within the claimed range (col. 13, line 19 through col. 14, line 3) in order to improve the mechanical properties of the silk fibroin (see Detailed Description of Exemplary Embodiments).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to treat the silk fibroin of Lim in view of Scanlon with methanol treatment as described by Kaplan in order to increase the level of crystallinity of the silk fibroin of Lim in view of Scanlon within the claimed range in order to control the mechanical properties of the ear tubes of Lim in view of Scanlon.
Regarding claims 24-25, the teachings of Lim in view of Scanlon are as shown above.  Lim in view of Scanlon fails to teach wherein the ear tubes formed contain beta sheet content.  However, Kaplan teaches that when forming silk fibroin coatings and substrates it is known to treat them with methanol (col. 39, line 64 through col. 40 line 16) in order to increase the crystallinity of the silk fibroin within the claimed range (col. 13, line 19 through col. 14, line 3) in order to improve the mechanical properties of the silk fibroin (see Detailed Description of Exemplary Embodiments).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to treat the silk fibroin of Lim in view of Scanlon with methanol treatment as described by Kaplan in order to increase the level of crystallinity of the silk fibroin of Lim in view of Scanlon within the claimed range in order to control the mechanical properties of the ear tubes of Lim in view of Scanlon.
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (WO2014051524) in view of Scanlon et al. (USPGPub 2007/0207186) as applied to claims 1-2, 8-12, 16-22, 26, and 29-30 above and further in view of Kweon et al. (USPGPub 2010/0286774)
Regarding claim 14, the teachings of Lim in view of Scanlon are as shown above.  Lim in view of Scanlon fails to clearly state the source of the silk fibroin employed.  However, Kweon teaches that silk fibroin used for the formation of ear implants (abstract) is known to be sourced from silkworm silk [[0003-0007]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the silkworm silk of Kweon as the silk fibroin of Lim in view of Scanlon as a simple substitution of one silk fibroin used for the formation of internal ear implants for another wherein the results would be predictable.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Response to Arguments
	The applicant firstly argues that in the rejection of the claims, the examiner fails to acknowledge the function of the prior components that are capable of being substituted for one another and the finding that one of ordinary skill in the art could have substituted one for the other.  However, this inaccurate.  The examiner explicitly stated that Lim teaches “forming ear tubes” from polymers.  This is the function of the polymers in Lim. As to Scanlon, the examiner explicitly stated “where outer coverings of ear tubes [0061] are known to be formed using both of the polymeric units of Lim (caprolactone and poly L-lactide) as well as other copolymers as well as silk fibroin [0180]”.  The function in Scanlon is forming “outer coverings of ear tubes”.  As such the polymers functions in both prior were explicitly stated by the examiner.  Further the examiner stated “therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the silk fibroin of Scanlon in the ear tube formation method of Lim as a simple substitution of one known ear tube formation material for another to obtain predictable results”.  This is an explicit finding and statement that one of ordinary skill in the art would have replaced one known polymer of one prior art with the other.
	Further the applicant argues that “silk fibroin is a natural protein polymer that cannot be melted and injected into a mold” as the basis for failing to understand the interchangeability of the polymers listed.  However, the examiner has provided an evidentiary reference (McNamara et al.) herein to directly refute the arguments of the applicant.  The prior art explicitly states that “silk fibroin is an ideal biopolymer for injection and compression molding” (see Introduction) and further as relates to in the use of silk fibroin as a replacement for thermoplastic polymers, the prior art states “the replacement of thermoplastic carriers … is highly attractive, however unless the biopolymer can withstand the harsh processing conditions involved in injection molding, it will be unable to survive the process without undergoing substantial degradation.  The polymer must also afford some control over the flow behavior of the melts and the setting time of the molded parts.  Silk is a hydrophobic polymer that exhibits exceptional protein stability to suit this need.”  Therefore the entire scientific basis for the opposition of the applicant to the use of the silk fibroin in the injection molding operation is incorrect.  Those of ordinary skill in the art would have and do recognize the replacement of thermoplastic polymers with silk fibroin and specifically find silk fibroin to be an “ideal” replacement specifically within the injection molding field.
	Otherwise the applicant attacks the references individually for failing to provided the teachings provided by a combination of references.  However, the Court has long held that this type of argument is incapable of overcoming a prima facie case of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717